Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent No. 5,954,683 to Downs describes compositions for water dissolve tampon applicators (see the abstract). The compositions comprise three polyvinyl alcohol resins that are partially hydrolyzed (see col. 4, ll. 5-41), a mold release agent such as polyethylene glycol (see col. 5, l. 26), and a plasticizer such as glycerine (see col. 4, ll. 42-51). The applicators are coated with a water resistant coating such as a vinylidene chloride polymer (see col. 5, ll. 36-48). Downs does not disclose a composition comprising the aforementioned polyvinyl alcohol resins, polyethylene glycol, and plasticizer as well as a vinylidene chloride polymer.
US Patent Application Publication No. 2008/0167597 A1 to Dougherty describes compositions for articles such as a tampon applicator (see ¶ [0018]). The compositions comprise a polymer such as polyethylene or polyvinyl alcohol (see ¶ [0020]) and additives such as a plasticizer (see ¶ [0027]). Dougherty does not disclose polyethylene glycol or a partially hydrolyzed polyvinyl alcohol, and Dougherty does not disclose the melt flow index of the compositions.
US Patent Application Publication No. 2013/0004691 A1 to Allen describes compositions for articles such as a tampon applicator (see ¶ [0007]). The compositions comprise a polymer such as polyethylenes, polyvinyl alcohol, and others (see ¶ [0030]). The compositions may include additives such as polyethylene glycols (see ¶ [0059]). Allen does not disclose a partially hydrolyzed polyvinyl alcohol or the melt flow index of the compositions.
The examiner is unaware of any prior art that describes or suggests the claimed compositions. Claims 1-3, 6-12, and 15-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764